Title: Edmé Jacques Genet to John Adams: A Translation, 9 July 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       
        ante 9 July 1778
       
      
      I submitted to Comte de Vergennes an excerpt from General Heath’s letter which I have the honor to return enclosed. You will have seen that I have mentioned it in No. 46 of Affaires de l’Angleterre et de l’Amerique . The publication of No. 47 is but waiting for the first news which you will receive and wish to communicate to me as usual through the mail . This periodical pertains entirely to the American cause and the Commissioners. It is for this reason that it is in a position to appeal to the French public. I am with respect, sir, your very humble and very obedient servant,
      
       GenetPremier commis des affaires etrangeres
      
     